Citation Nr: 0412463	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-20 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.  

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel



INTRODUCTION

The veteran had active service from March 1966 to March 1968.  
During this period of service, the veteran earned several 
awards including a Purple Heart.

This appeal arises from a January 2002 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans' Affairs which granted service 
connection for PTSD and assigned an evaluation of 30 percent, 
effective April 2001.  By rating decision in April 2002, the 
RO granted an increased evaluation of 50 percent for PTSD, 
effective April 2001.  

This appeal also arises from an October 2002 rating decision 
denying a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).
  

REMAND

The determination has been made that additional development 
is necessary in the current appeal.  There has been a 
significant change in the law that affects this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100).  This 
law redefines the obligations of VA with respect to the duty 
to assist.   Of particular note, under the VCAA, VA has a 
duty to provide a medical examination or obtain a medical 
opinion based on a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4).

The veteran's claims file contains a letter from the Social 
Security Administration dated December 2001, informing the 
veteran that he has been awarded Social Security disability 
benefits.  However, the claims file does not contain a 
decision by the Social Security Administration awarding the 
veteran's claims, or the medical records on which the 
Administration made its determination.  These records must be 
obtained.  

Finally, although the veteran was afforded a VA examination 
in September 2002, the examiner did not have the opportunity 
to review additional records of treatment received after the 
examination.  The Board finds that an examination addressing 
the current severity of the veteran's PTSD, as well as the 
specific question of whether the veteran's PTSD renders him 
unemployable, would be beneficial in deciding this claim.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration, and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  Also, the 
veteran should be requested to provide 
any evidence that he has which is 
pertinent to the issue on appeal.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2003).  The RO should 
also ensure compliance with VA's 
obligations under the VCAA as 
interpreted by any applicable legal 
precedent.

2.  The RO should contact the Social 
Security Administration and request 
that agency to provide copies of any 
decisions concerning the appellant's 
claim for disability benefits with that 
agency, as well as any medical records 
utilized in arriving at their decision.

3.  The RO should then arrange to have 
the veteran undergo a VA psychiatric 
examination in order to ascertain the 
current severity of his post-traumatic 
stress disorder.  All indicated special 
tests should be conducted.  The examiner 
should be asked to address the specific 
question of whether the veteran's 
service connected disabilities render 
him unemployable.  The claims file must 
be made available to the examiner for 
review prior to conducting the 
examination.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the decision remains adverse to the 
veteran he should be furnished a 
supplemental statement of the case and 
provided an appropriate period of time 
in which to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



